DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 02/01/2021, in which claims 1-4 are pending and ready for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed before the mailing date of the Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazui (WO 2012008054, WIPO machine translation document cited).

Regarding claim 1, Kazui discloses an image decoding apparatus for decoding a picture including a boundary between a refreshed area, which is an area to which a decoding process is performed by only using pixels and an encoded parameter of the refreshed area in a current picture and a reference picture, and a non refreshed area, the image decoding apparatus comprising (Kazui; Para. [0029]. A video coder (encoder/decoder) is used to obtain images including boundaries between clean/refreshed areas and non-clean/non-refreshed areas, wherein coding for a current block in clean areas only refers to pixels and coding parameters in clean areas .): 
a parameter decoder that decodes a position syntax element for the refreshed area, in a case that a value of a flag is equal to one, and that derives a location of the boundary using the position syntax element (Kazui; Para. [0040-44, 104], [0078]. For at least a flag of register ID being a value of at least 1 indicating the use of refresh picture (see Para. [0104]), a parameter coder (encoder/decoder) is used to obtain position syntax element for a clean/refreshed area for determining a boundary position. For at least another flag related to intra mode being a value of at least 1 during the use of refresh picture (see Para. [0078]), a parameter coder (encoder/decoder) is used to obtain position syntax element for a clean/refreshed area for determining a boundary position.); and 
a deblocking filter that performs a filtering process to the boundary in coding blocks (Kazui; Para. [0081]. A post filtering process includes a deblocking filtering on boundary areas of blocks.), 
wherein the deblocking filter is not applied to the boundary between the refreshed area and the non refreshed area, in the case that the value of the flag is equal to one (Kazui; Para. [0035, 55]. For at least a flag of register ID being a value of at least 1 indicating the use of refresh picture (see Para. [0104]), a deblocking filtering process is not referring/applied to pixels in a non-clean area, including boundary pixels around the non-clean area, for a block, under coding, being in a refreshed/clean area. For at least another flag related to intra mode being a value of at least 1 during the use of refresh picture (see Para. [0078]), a deblocking filtering process is not referring/applied to pixels in a non-clean area, including boundary pixels around the non-clean area, for a block, under coding, being in a refreshed/clean area.).

Regarding claim 2, Kazui discloses the location of the boundary are derived in each picture (Kazui; Para. [0035, 55]. Position syntax information is obtained and determined for each picture.).

Regarding claim 3, Kazui discloses an image encoding apparatus for encoding an image data including a boundary between a refreshed area, which is an area to which a encoding process is performed by only using pixels and a parameter of the refreshed area in a current picture and a reference picture, and a non refreshed area, the image encoding apparatus comprising Kazui; Para. [0029]. A video coder (encoder/decoder) is used to obtain images including boundaries between clean/refreshed areas and non-clean/non-refreshed areas, wherein coding for a current block in clean areas only refers to pixels and coding parameters in clean areas .): 
a parameter encoder that encodes a position syntax element for the refreshed area, in a case that a value of a flag is equal to one, and that derives a location of the boundary using the position syntax element (Kazui; Para. [0040-44, 104], [0078]. For at least a flag of register ID being a value of at least 1 indicating the use of refresh picture (see Para. [0104]), a parameter coder (encoder/decoder) is used to obtain position syntax element for a clean/refreshed area for determining a boundary position. For at least another flag related to intra mode being a value of at least 1 during the use of refresh picture (see Para. [0078]), a parameter coder (encoder/decoder) is used to obtain position syntax element for a clean/refreshed area for determining a boundary position.); and 
a deblocking filter that performs a filtering process to the boundary in coding blocks (Kazui; Para. [0081]. A post filtering process includes a deblocking filtering on boundary areas of blocks.), 
wherein the deblocking filter is not applied to the boundary between the refreshed area and the non refreshed area, in the case that the value of the flag is equal to one (Kazui; Para. [0035, 55]. For at least a flag of register ID being a value of at least 1 indicating the use of refresh picture (see Para. [0104]), a deblocking filtering process is not referring/applied to pixels in a non-clean area, including boundary pixels around the non-clean area, for a block, under coding, being in a refreshed/clean area. For at least another flag related to intra mode being a value of at least 1 during the use of refresh picture (see Para. [0078]), a deblocking filtering process is not referring/applied to pixels in a non-clean area, including boundary pixels around the non-clean area, for a block, under coding, being in a refreshed/clean area.).

Regarding claim 4, Kazui discloses a method for decoding a picture including a boundary between a refreshed area, which is an area to which a decoding process is performed by only using pixels and encoded parameter of the refreshed area in a current picture and a reference picture, and a non refreshed area, the method including (Kazui; Para. [0029]. A video coder (encoder/decoder) is used to obtain images including boundaries between clean/refreshed areas and non-clean/non-refreshed areas, wherein coding for a current block in clean areas only refers to pixels and coding parameters in clean areas .):
decoding a position syntax element for the refreshed area, in a case that a value of a flag is equal to one: deriving a location of the boundary using the position syntax element (Kazui; Para. [0040-44, 104], [0078]. For at least a flag of register ID being a value of at least 1 indicating the use of refresh picture (see Para. [0104]), a parameter coder (encoder/decoder) is used to obtain position syntax element for a clean/refreshed area for determining a boundary position. For at least another flag related to intra mode being a value of at least 1 during the use of refresh picture (see Para. [0078]), a parameter coder (encoder/decoder) is used to obtain position syntax element for a clean/refreshed area for determining a boundary position.); and 
performing a filtering process to the boundary in coding blocks (Kazui; Para. [0081]. A post filtering process includes a deblocking filtering on boundary areas of blocks.),
wherein the deblocking filter is not applied to the boundary between the refreshed area and the non refreshed area, in the case that the value of the flag is equal to one (Kazui; Para. [0035, 55]. For at least a flag of register ID being a value of at least 1 indicating the use of refresh picture (see Para. [0104]), a deblocking filtering process is not referring/applied to pixels in a non-clean area, including boundary pixels around the non-clean area, for a block, under coding, being in a refreshed/clean area. For at least another flag related to intra mode being a value of at least 1 during the use of refresh picture (see Para. [0078]), a deblocking filtering process is not referring/applied to pixels in a non-clean area, including boundary pixels around the non-clean area, for a block, under coding, being in a refreshed/clean area.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tanner (US Pat. 9100636 B2) teaches a video coding system that perform motion and quality adaptive rolling intra refresh.
Miyoshi (US Pub. 20150146780 A1) teaches a video coding system that determine refreshed and unrefreshed areas based on boundary information.
Elkahazin (US Pub. 20140294072 A1) teaches a video coding system that performs staggered-filed intra-refresh process.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ALBERT KIR/             Primary Examiner, Art Unit 2485